DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claim 31 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The applicant has successfully addressed the issues in the amendments to the claims filed 12/15/2021.  Accordingly, the rejection has been withdrawn.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 29, 32, 36-39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20180245375 A1).
Regarding claim 21, Arlinghaus teaches an exit device assembly configured for mounting to a door (84) having an egress side (85) and a non-egress side opposite the egress side, the exit device assembly comprising: an electrified door lock device (200) operable to selectively prevent opening of the door (para. 0073), the electrified door lock device including an electronic actuator (240) operable to 
Regarding claim 22, Arlinghaus teaches the exit device assembly of claim 21, wherein the mode selector further comprises an indicator device (1700); wherein the indicator device is configured to display a locked indicium when the mode selector is in the locking state; and wherein the indicator device is configured to display an unlocked indicium when the mode selector is in the unlocking state (fig. 35).
Regarding claim 23, Arlinghaus teaches the exit device assembly of claim 22, wherein the indicator device comprises a mechanical indicator device (1704), the mechanical indicator device having a lock- indicating position in which the locked indicium is visible via a window in the pushbar assembly, the mechanical indicator device having an unlock-indicating position in which the unlocked indicium is visible via the window (para. 0291).
Regarding claim 24, Arlinghaus teaches the exit device assembly of claim 23, wherein the control circuitry comprises a second electronic actuator (1708) configured to place the indicator device in the lock- indicating position when the mode selector is in the locking state and to place the indicator device in the unlock-indicating position when the mode selector is in the unlocking state (para. 0291).
Regarding claim 29, Arlinghaus teaches a retrofit kit (1300) configured for use with an exit device assembly comprising a pushbar assembly installed to a first side of a door, the retrofit kit comprising: a retrofit cover plate (1352) configured to replace an existing cover plate of the pushbar assembly, the retrofit cover plate comprising a window (1377); and a mode selector (152) mounted to the retrofit cover plate, the mode selector comprising: an actuating mechanism (154) operable to transition a locking/unlocking state of the mode selector between a locking state and an unlocking state (para. 0070); mode selector control circuitry (414) configured to transmit a lock/unlock signal corresponding to the locking/unlocking state of the mode selector (para. 0131); and an indicator device (1363) aligned with the window, the indicator device configured to display locked/unlocked indicia corresponding to the locking/unlocking state of the mode selector (fig. 34).
Regarding claim 32, Arlinghaus teaches the retrofit kit of claim 29, wherein the mode selector control circuitry (414) is configured to transmit the lock/unlock signal as a lock signal when the mode selector is in the locking state; wherein the mode selector control circuitry is configured to transmit the lock/unlock signal as an unlock signal when the mode selector is in the locking state (para. 0131); wherein one of the lock signal or the unlock signal is a non-default signal; wherein the other of the lock signal or the unlock signal is a default signal; wherein the non-default signal comprises an electrical current; and wherein the default signal comprises absence of the electrical current (para. 0088).
Regarding claim 36, Arlinghaus teaches the retrofit kit of claim 29, wherein the actuating mechanism (154) comprises an electronic actuating mechanism (para. 0070); and wherein the mode 
Regarding claim 37, Arlinghaus teaches a method of operating an exit device assembly comprising an electrified door lock device (200) operable to selectively prevent opening of a door (para. 0073), and a pushbar assembly (130) mounted to an egress side of the door (85) and operable to open the door (para. 0061), the method comprising: receiving, via an actuating mechanism (154) of a mode selector (152), an actuating input, wherein the actuating input transitions a locking/unlocking state of the mode selector from a prior locking/unlocking state to a current locking/unlocking state (para. 0070); in response to the actuating input, causing an indicator device (1700) of the mode selector to display locked/unlocked indicia corresponding to the current locking/unlocking state (para. 0291); in response to the actuating input, transmitting, by control circuitry (414) of the mode selector and to an electronic actuator (240) of the electrified door lock device, a lock/unlock signal corresponding to the current locking/unlocking state; and in response to the lock/unlock signal, operating the electronic actuator to adjust a locked/unlocked state of the electrified door lock mechanism to match to the current locking/unlocking state of the mode selector (para. 0095).
Regarding claim 38, Arlinghaus teaches the method of claim 37, wherein the actuating mechanism (154) comprises a mechanical actuating mechanism (230); wherein receiving the actuating input comprises moving a movable portion of the mechanical actuating mechanism (para. 0078); wherein causing the indicator device to display locked/unlocked indicia comprises transitioning the indicator mechanism from a prior indicating state to a current indicating state in response to movement of the mechanical actuating mechanism (para. 0292); and wherein the lock/unlock indicia correspond to the current locking/unlocking state when the indicator device is in the current indicating state (para. 0292).
Regarding claim 39, Arlinghaus teaches the method of claim 38, wherein the control circuitry further comprises a position sensor (332); wherein movement of the movable portion of the mechanical actuating mechanism transitions the position sensor from a prior sensor state to a current sensor state (para. 0087); and wherein the indicator mechanism transitions from the prior indicating state to the current indicating state in response to the position sensor transitioning from the prior sensor state to the current sensor state (para. 0292).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus (US 20180245375 A1) in view of Williams (WO 2019018901 A1).
Regarding claim 27, Arlinghaus teaches the exit device assembly of claim 21, however fails to teach wherein the electrified door lock device has a default state and a non-default state; wherein the electrified door lock device has an electric locking mode in which the default state is the unlocked state  and the non-default state is the locked state; wherein the electrified door lock device has an electric unlocking mode in which the default state is the locked state and the non-default state is the unlocked state; wherein one of the lock signal or the unlock signal comprises an electrical current, and wherein the electronic actuator is configured to transition the electrified door lock device from the default state to the non-default state in response to the electrical current; and wherein the other of the lock signal or 
Williams teaches a similar exit device wherein the electrified door lock device has a default state and a non-default state; wherein the electrified door lock device has an electric locking mode in which the default state is the unlocked state and the non-default state is the locked state (fail-safe mode; para. 0046); wherein the electrified door lock device has an electric unlocking mode in which the default state is the locked state and the non-default state is the unlocked state (fail-secure mode; para. 0046); wherein one of the lock signal or the unlock signal comprises an electrical current, and wherein the electronic actuator is configured to transition the electrified door lock device from the default state to the non-default state in response to the electrical current; and wherein the other of the lock signal or the unlock signal comprises absence of the electrical current, and wherein the electronic actuator is configured to transition the electrified door lock device from the non-default state to the default state in response to absence of the electrical current (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arlinghaus with the teachings of Williams to incorporate a separate locking and unlocking mode to respond to the lack of current in order to provide a more secure operation in the event of a power outage.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 28, Arlinghaus in view of Williams teaches the exit device assembly of claim 27, Williams further teaches wherein the electrified door lock device further comprises a switch (58) .
Allowable Subject Matter
Claims 25-26, 30-31, 33-35, 40-44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 25 and 34 contain allowable subject matter for disclosing a position sensor that senses the position of the mechanical actuating mechanism, wherein the control circuitry is configured to transmit a signal in response to the position sensor sensing the position of the actuating mechanism.  While Arlinghaus teaches a sensor, he does not teach the sensor in communication with the control circuitry.  
Claim 30 contains allowable subject matter for disclosing a trim installed to a second side of the door comprising a modular electronic lock mechanism comprising an electronic actuator.  There would be no motivation to modify Arlinghaus’ invention with this feature as his electronic actuator controls the operation for both sides of the door.  
Claim 33 contains allowable subject matter for disclosing an electrical energy storage device which charges until the storage device reaches a threshold charge, and to supply the electrical current in the event of a power outage.  
Claim 40 contains allowable subject matter for disclosing that the manual actuator is prevented from actuating when the electrified door lock device is in a locked state.  The dogging mechanism of Arlinghaus would not prevent the manual actuator on the opposite side of the door from being actuated.  

Claims 43 and 44 contain allowable subject matter for disclosing that the electrified door lock device prevents the actuation of the manual actuator.  
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments to independent claims 1, 29 and 37, the applicant asserts that the control circuitry of Arlinghaus is not configured to transmit a lock signal when the mode selector is in the locked state or when it is in the unlocked state.  The examiner disagrees and points to paragraph 0131 of Arlinghaus to cite that the control circuitry sends a signal depending upon the status of the mode selector.  
Regarding the applicant’s arguments to dependent claims 25 and 34, the applicant asserts that the control circuitry of Arlinghaus does not communicate with the position sensor of Arlinghaus and transmit a signal based on the sensor.  The examiner agrees, and the rejection for these claims has been withdrawn.  
Regarding the applicant’s arguments for prior art reference taught by Lehner (US 2020/0248480) to be excluded, the examiner agrees and the rejections utilizing the Lehner reference have been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675